Biles, J.,
dissenting: I dissent from the majority opinion because the district court acted reasonably in resolving any potential conflict of interest that might have arisen from Prado’s statement that his attorney had not properly explained the plea agreement. Moreover, the record does not affirmatively disclose a Sixth Amendment violation as the majority concludes.
The district court discharged its duty to inquire when it asked Prado to elaborate on his claim that his attorney had not explained things properly to him and Prado did not raise an ineffective assistance of counsel issue in response. No further inquiry into tire potential conflict was necessary because Prado’s concerns implicated the nature of his plea—not a defect in any advice he relied upon when deciding whether to enter his plea. In concluding the district court failed to inquire into the conflict, the majority misconstrues the State’s position; makes an overbroad reading of this court’s recent decision in State v. Sharkey, 299 Kan. 87, 322 P.3d 325 (2014); and glosses over the district court’s detailed colloquy with Prado at the plea hearing, which plays an important contextual role in the analysis of what the district court did at the sentencing hearing when Prado sought to withdraw his plea.
First, I do not accept the majority’s depiction of the State’s brief as conceding that the district court judge failed to inquire into a supposed conflict of interest with counsel. The State’s brief expressly argues the district court acted reasonably “in failing to further inquire whether Prado’s appointed counsel had a conflict of interest.” (Emphasis added.) Obviously, the State recognizes that when the district court asked the defendant to “explain yourself a little more,” the district court was making an inquiry. I read the State’s position to be that Prado’s responses steered the discussion from there, and I agree with that characterization.
*1262I also do not accept the majority’s conclusion, based on Sharkey, that the district court failed to adequately inquire by simply allowing Prado to make a statement regarding his complaint. In Sharkey, the defendant had filed two posttrial, pro se motions seeking a new trial and appointment of new counsel based on his lawyer’s alleged failure to adequately investigate and prepare for die case, failure to present a defense and rebut the State’s evidence, failure to keep him informed of developments in the case, and “hoodwinking” him into acquiescing to the lawyer’s failure to call certain witnesses— including the defendant. The district court addressed the motions simply by asking the defendant if he wished to address the court and, when the defendant declined, denied the motions. 299 Kan. at 90-91. At Prado’s sentencing hearing, the district court did not merely give Prado an opportunity to speak after learning of Prado’s complaint; it specifically asked Prado to explain the complaint.
Finally, what happened next, when viewed in light of the preceding plea and plea colloquy, demonstrates the district court acted reasonably in allowing the sentencing to continue without appointing new counsel for Prado. A review of what happened before that sentencing hearing is helpful.
On August 27, 2010, Prado executed a one-page written plea agreement. The majority overstates its complexity. Prado agreed to plead no contest to two counts of rape of a child under 14 by an adult over age 18. See K.S.A. 21-3502(a)(2). In exchange, the State agreed to recommend downward departure from the statutoiy off-grid sentence to consecutive prison terms as set out in die low box of the Kansas nondrug sentencing grid for a severity level I felony. In marginalizing the benefit Prado received from die plea, the majority overlooks that, in addition to the certainty of release, the grid sentence affords Prado the opportunity to earn good time credits that could further reduce his prison time. See K.S.A. 21-4706(a); K.S.A. 21-4722.
The same day Prado signed the plea agreement, the district court conducted a plea hearing. At it, the State filed an amended complaint that dismissed the original aggravated indecent liberties count and added the two agreed-to rape counts. Prado did not object. Then, die district court and Prado had a lengthy dialogue *1263during which the court satisfied itself that Prado: (1) understood the charges in the amended complaint; (2) had read the plea agreement; (3) understood the plea agreement; (4) personally signed the plea agreement; (5) had enough time to discuss his case with defense counsel; (6) was satisfied with defense counsel’s representation; and (7) understood he could serve a sentence of life imprisonment on each of the charges because of his plea, despite the State’s recommendation. During this dialogue, the district court asked Prado about his attorney’s performance:
“THE COURT: Have you had enough time to talk over the issues in your case and this plea agreement with [defense counsel], your attorney?
“DEFENDANT (Through Interpreter): Yes.
“THE COURT: Has he answered all your questions about your case and this Amended Complaint to your satisfaction.
“DEFENDANT: (Through Interpreter): Yes.
“THE COURT: Are you thoroughly satisfied with the way [defense counsel] has represented you in this case?
“DEFENDANT (Through Interpreter): Yes.
Prado pleaded no contest to both rape charges. And then after satisfying itself there was a factual basis for the no contest plea, the district court resumed its dialogue with Prado:
“THE COURT: Mr. Prado, I have your plea agreement to consider at the time of sentencing. You understand the Court does not have to follow the recommendations in the plea agreement? You understand that?
“DEFENDANT (Through Interpreter): Yes.
“THE COURT: Besides the plea agreement, has anybody made you any promises that you’re counting on in entering your pleas of no contest?
“DEFENDANT (Through Interpreter): No.
“THE COURT: Has anybody threatened you or coerced you into these pleas?
“DEFENDANT (Through Interpreter): No.
“THE COURT: Are you under the influence of any alcohol or drugs as you stand here now, Mr. Prado?
“DEFENDANT (Through Interpreter): No.
“THE COURT: I’ll state for the record, you do not appear to the court to be under airy such influence, and further by your answers, I find that you do understand, sir, the nature and the consequences of your pleas.
“Thinking back on everything I have said, if you want to chat with [defense counsel] that’s fine, my question is, having considered everything I have said, do you still wish to maintain pleas of no contest to both Counts II and III of this Amended Complaint?
*1264“(Defendant confers with his attorney through interpreter.)
[[Image here]]
“THE COURT: Mr. Prado, considering everything I have said, comments from [defense counsel], do you still wish to plead no contest to both charges Counts II and III of this Amended Complaint?
“DEFENDANT (Through Interpreter): Yes.”
The district court accepted the plea as voluntary and informed and found Prado guilty on both rape counts.
Prior to the sentencing hearing, Prado neither sought to withdraw his plea nor requested substitute counsel. See K.S.A. 22-3210(d). The record reflects no previous allegation by Prado that his counsel was incompetent or ineffective.
With this in mind, my reading of the sentencing hearing transcript differs from the majority’s portrayal. The majority asserts the manner in which the district court responded to Prado “den[ied] Prado the opportunity to have conflict-free counsel argue Prado had good cause to withdraw his plea.” To the contrary, the inquiry clearly was designed to discover whether Prado was claiming a conflict existed.
A conflict of interest (or the lack of one) exists independent of the district court’s inquiry, and the lack of an inquiry does not, in itself, work a Sixth Amendment violation. See Mickens v. Taylor, 535 U.S. 162, 173-74, 122 S. Ct. 1237, 152 L. Ed. 2d 291 (2002) (concluding standard for reversal in cases in which district court fails to inquire into known potential conflict is same as in cases in which potential conflict not known because “[t]he trial court’s awareness of a potential conflict neither renders it more likely that counsel’s performance was significantly affected nor in any other way renders the verdict unreliable.”). Had the district court’s inquiry revealed Prado was actually asserting his attorney’s inadequate performance as a basis to withdraw the plea, a conflict of interest would have prevented the attorney from going forward with representing Prado on the plea withdrawal motion, and appointment of new counsel would have been appropriate. See United States v. Davis, 239 F.3d 283, 287 (2d Cir. 2001). But that is not what happened.
*1265When the district court asked Prado to elaborate on his initial comments that his attorney had not explained things properly and that “[t]his doesn’t coincide with the charges I was made, [sic]” the dialogue that followed focused on Prado’s claimed lack of understanding about the nature of the pled-to charges and whether that claim was realistic given the detailed colloquy with Prado at the plea hearing. I read Prado’s responses to the district court’s inquiiy as a claimed misunderstanding of the charges rather than allegations that his attorney had rendered ineffective assistance. He focused entirely on the amended complaint’s language and not on any other aspect of the plea agreement or the legal representation he received prior to approving it. This naturally drew the judge’s focus to how Prado could claim a misunderstanding of the fact he was charged with two counts of rape under the amended complaint when he previously told the court directly and repeatedly that he fully understood those charges, had read and understood the one-page written plea agreement that he had personally signed, had enough time to discuss his case with his lawyer, and was satisfied with his lawyer’s counsel.
I also do not accept the majority’s dubious assertion that Prado’s attorney “clarified any confusion” regarding the basis for Prado’s statements when the attorney said, “[I]t’s [Prado’s] position that I did not explain to him the nature of the charges . . . .” When read in its entirety, without the benefit of artful editing, the statement did not clarify matters. Rather, it was an expression of the attorney’s own confusion:
“[DEFENSE COUNSEL]: Judge, ifl can interject briefly, Ithink the best way to summarize what Mr. Prado is attempting to say is that it’s his position that I did not explain to him the nature of the charges, essentially that I didn’t communicate to him what it was that he was pleading to, and based on that, he is asking the Court to allow him to withdraw his plea. I think that’s what he is attempting to say.” (Emphasis added.)
Nor do I accept the majority’s characterization that Prado’s counsel tried to rebut Prado’s position when he said he and Prado “had extensive discussions” and that he “didn’t file a motion to withdraw [from representing Prado] based on conflict because [he] didn’t see a conflict” as advocating against Prado’s basis for plea *1266withdrawal. As I read the transcript, counsel was not arguing that the court should doubt Prado’s claimed misunderstanding of the charges based on his “extensive” counseling, nor was he arguing that he had adequately counseled Prado, despite Prado’s suggestion to the contrary. Counsel was simply saying he was unaware a potential conflict might arise at the sentencing hearing based on his prior discussions with Prado. I do not read counsel’s comments as being self-serving or defending the advice he had given Prado on whether to enter tire no contest plea.
The majority is simply wrong to conclude from these circumstances that “the primary basis for Prado’s motion to withdraw his plea was his dissatisfaction with his counsel’s performance during plea negotiations, not the nature of the plea.” This case is not analogous to State v. Taylor, 266 Kan. 967, 972, 975 P.2d 1196 (1999), in which the defendant alleged with particularity that his attorney pressured him into entering a guilty plea after the attorney got “cold feet” the morning of trial, destroying his confidence in the attorney’s ability to represent him. Nor is it similar to State v. Vann, 280 Kan. 782, 127 P.3d 307 (2006), in which the defendant filed multiple pro se motions alleging specific deficiencies in his attorney’s performance.
The district court’s inquiry here revealed Prado’s hesitation to go forward at the sentencing hearing concerned the amended complaint’s rape charges as compared to the non-intercourse crime he was initially charged with—not his no contest plea or the counsel he received prior to entering his plea.
I would hold the district court’s response to Prado’s initial statement was adequate to discharge its duty to inquire into the potential conflict of interest under the Sixth Amendment. And for these same reasons, I also dissent from the majority’s holding that the record is sufficient to conclude an actual conflict of interest existed and a new plea withdrawal hearing is required.
But the majority’s analysis on this point bears additional criticism when it reasons that “[b]ecause the record demonstrates an actual conflict, that conflict necessarily adversely affected counsel’s performance and prejudice is presumed.” This collapses the analysis. An “actual conflict of interest” is an active conflict that “actually *1267affected the adequacy of [the defendant’s] representation.” Mickens, 535 U.S. at 171. Adverse effect is functionally an element of whether a conflict impaired a defendant’s Sixth Amendment rights; one cannot conclusively reason from the mere existence of a conflict that the conflict necessarily “adversely affect[ed] counsel’s performance.” 535 U.S. at 172 n.5; see also Davis, 239 F.3d at 287-88 (concluding defendant’s statements in support of plea withdrawal that attorney coerced him into entering plea by giving dire assessment of consequences of not talcing plea and threatening not to investigate case or file pretrial motions raised conflict of interest, but remanding to determine whether performance of counsel, who stood mute at plea hearing, was adversely affected by conflict). The majority mistakenly presumes Prado’s representation was adversely affected under the circumstances of this case.
I would affirm the district court.
Rosen, J., joins in the foregoing dissenting opinion.